PER CURIAM:
Kathleen R. Kirby appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her claims pursuant to Fed.R.Civ.P. 12(b)(1) and 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kirby v. Richmond Redevelopment and Housing Authority, No. CA-04-791-REP-MHL (E.D.Va. Sep. 28, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.